ACCEPTED
                                                                                             03-14-00257-CV
                                                                                                    3938947
                                                                                   THIRD COURT OF APPEALS
                                                                                              AUSTIN, TEXAS
                                                                                        1/28/2015 4:50:15 PM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK

     FREDERICK, PERALES, ALLMON & ROCKWELL, P.C.
                                ATTORNEYS AT LAW                          RECEIVED IN
                               707 Rio Grande, Suite 200             3rd COURT OF APPEALS
                                                                         AUSTIN, TEXAS
                                  Austin, Texas 78701
                                                                     1/28/2015 4:50:15 PM
                       (512) 469-6000 / (512) 482-9346 (facsimile)     JEFFREY OfD.Counsel:
                                                                                    KYLE
                                Info@LF-LawFirm.com                          Clerk
                                                                           Richard Lowerre

                                  January 28, 2015

The Honorable Jeffrey D. Kyle
Clerk of the Court
Third Court of Appeals
P.O. Box 12549
Austin, TX 78701

RE: Vacation Notice of David Frederick; Maverick County, et al., v. Railroad
    Commission of Texas, et al.; No. 03-14-00257-CV; in the Third Court of
    Appeals in Austin, Texas.

Dear Mr. Kyle:

I will be out of the office and unavailable for settings on the dates of February 13th
to March 3rd, 2015. I ask for consideration of this unavailability in any scheduling
for the above-referenced docket.
Thank you for your assistance in this matter.

                                                      Sincerely,

                                                          /s/ David Frederick
                                                      David Frederick
                                                      Counsel for Maverick County

CC: Mr. William Cobb
    Ms. Cynthia Woelk
    Ms. Celeste Lira
    Mr. Thomas Weber
    Mr. Heriberto Morales